          Case 2:17-cr-00305-GEKP Document 60 Filed 05/15/20 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                                    CRIMINAL ACTION

               v.

JASON DUNLAP                                                No. 17-305


                                     MEMORANDUM

 PRATTER,J.                                                                      MAY 15, 2020

                                        INTRODUCTION

        Jason Dunlap awaits sentencing for selling heroin and fentanyl to a friend who died after

using the drugs Mr. Dunlap sold to him. Mr. Dunlap is detained in the Federal Detention Center,

a block from the Philadelphia-based federal courthouse. Like a number of his fellow FDC inmates,

Mr. Dunlap seeks release from detention in light of the COVID-19 pandemic.

        There are undeniably serious challenges and universal risks attendant to COVID-19 for

people working or residing at the FDC as well as in the community, nation, and world at large.

Even so, the Court is constrained by law, facts and legal principles. Thus, the Court concludes

that Mr. Dunlap does not meet the statutory requirements of 18 U.S.C. § 3143(a)(2)(A), nor does

he present any unique circumstances in the face of COVID-19 that could justify seeking an

appropriate or even a unique or novel exception. Accordingly, Mr. Dunlap's motion for pre-

sentencing release is denied.

                                         BACKGROUND

   I.      The Defendant

        Approximately three years ago Mr. Dunlap sought out his regular heroin supplier and

bought $900 worth of heroin. He promptly sold $40 worth of that heroin to his friend Jeremy



                                                1
            Case 2:17-cr-00305-GEKP Document 60 Filed 05/15/20 Page 2 of 7



Alterio. Mr. Alterio, then 30 years old, was found dead the next day. The cause of his death was

determined to be a lethal amount of heroin and fentanyl. Another customer of Mr. Dunlap's to

whom he had sold drugs from the same $900 cache suffered a serious, but fortunately nonfatal,

overdose. At the time of these transactions Mr. Dunlap himself was a heroin addict and frequent

re-seller of drugs he acquired from the same distributor and from others. At least one of Mr.

Dunlap's multi-bundle purchase transactions at the time was observed by law enforcement

officers.

        About a year after these events transpired a federal grand jury indicted Mr. Dunlap,

charging him with violations of 21 U.S.C. § 84l(a)(l), (b)(l)(C), one count for his distribution of

heroin and fentanyl resulting in Mr. Alterio's death, another count of heroin distribution, and seven

counts of possession of heroin with intent to distribute. Mr. Dunlap was then arrested. With the

assistance of counsel, he stipulated to being detained and has been held at the FDC since August

8, 2017. Six months after his arrest Mr. Dunlap entered into a co-operation guilty plea agreement

with the Government and pled guilty to the crimes charged before this Court. By his agreement

Mr. Dunlap has undertaken to provide truthful testimony in the expected trials of his heroin

supplier and others in the alleged distribution conspiracy at issue. Mr. Dunlap's sentencing awaits

that testimony, and those trials have recently been rescheduled due to jury trial scheduling issues

caused by the COVID-19 pandemic issues and the grave public health and logistical concerns

resulting from them.

        Of no small import, Mr. Dunlap was on court supervision at the time he committed the

drug distribution crimes described above, and he had two previous drug-related convictions before

the instant offenses. At this time Mr. Dunlap faces a mandatory minimum imprisonment term of

20 years and a likely Guideline range of between 235 and 293 months in prison. Even assuming




                                                 2
           Case 2:17-cr-00305-GEKP Document 60 Filed 05/15/20 Page 3 of 7



circumstances at the time of his sentencing lead the Government to file a motion for a do\\-nward

departure based upon substantial assistance pursuant to Guideline § 5Kl.l and 18 U.S.C.

§ 3553(e), Mr. Dunlap reasonably should understand that he realistically faces a very substantial

period of incarceration.

          Mr. Dunlap is approximately 40 years ol,d and in reportedly reasonably good health without

any pre-existing medical or physical condition among those identified in appropriate publicly

available sources that categorizes certain individuals as more vulnerable or susceptible to serious

adverse effects or outcomes from COVID-19. In other words, there is no basis for the Court to

believe Mr. Dunlap is in other than good health. Available information suggests-and is not

contradicted-that Mr. Dunlap has been a compliant inmate at the FDC during his detention. He

previously has been gainfully employed as a cook and chef. He has family members and friends

in Pennsylvania not far from this Philadelphia region and proposes a conditional release to be with

his parents under house arrest. Mr. Dunlap admits to having suffered from and with deep-rooted

drug addiction.

          Mr. Dunlap's motion for pre-sentence release 1 is primarily premised on the alarming nature

of COVID-19 and the risk as his counsel describes it within the FDC, and Mr. Dunlap seeks release

until that "risk ... has been eliminated." The Government opposes the motion. Through counsel

Mr. Dunlap has waived any hearing or oral argument on his motion.

    II.      COVID-19 and the Federal Detention Center

          There is no doubt and no dispute that COVID-19 is a disease that is highly infectious,

potentially fatal, and the cause of extraordinary, indeed unprecedented restrictions for everyone


        The papers are titled Defendant's Motion for Pretrial Release (Doc. No. 48) and Defendant's
Supplemental Reply in Support of His Motion for Pretrial Release. The Court, however, notes that Mr.
Dunlap's status is that he has pied guilty and, hence, has been convicted of the crimes for which he has
been indicted. Therefore, he seeks pre-sentence release, not pre-trial release.


                                                   3
         Case 2:17-cr-00305-GEKP Document 60 Filed 05/15/20 Page 4 of 7



everywhere. The risks certainly appear to rise in direct relation to the number of person-to-person

close proximity interactions and certain pre-existing medical conditions. People over the age of

60 are very likely more vulnerable than younger people. A wealth of publications about COVID-

19, its characteristics and concepts for combatting it, medical and otherwise, have been circulated

for at least two months and cited by lawyers and litigants in numerous cases, including by Mr.

Dunlap's counsel. In the last seven weeks, federal and state courts all around the country have

issued literally hundreds of orders and opinions to address and resolve motions from people

seeking relief from detention or other restrictions because of COVID-19. A number of those

motions involve people detai11;ed in the Federal Detention Center in Philadelphia which is operated

by the Bureau of Prisons. Because these publications and case decisions are multiplying on a daily

basis they will not be incorporated or separately cited here except to describe the Court's

understanding of the specific conditions extant at the FDC where Mr. Dunlap is detained as of the

date of this decision.

        The Bureau of.Prisons in general and the FDC specifically follows a well-documented

Action Plan. The Government's Response to Mr. Dunlap's motion describes that Plan at length,

including its current applications in the face of COVID-19. Mr. Dunlap does not challenge the

Government's description, only the certainty of its ultimate success or protection for Mr. Dunlap.

The Court will not repeat here the BOP protocols, having recently done so in its ruling in United

States v. Nikparvar-Fard, No. 18-101-1 (E.D. Pa. Apr. 20, 2020). The same protocols are outlined

at length in a host of other decisions issued in this district. See, e.g., United States v. Pizzo, No.

19-297 (May 11, 2020); United States v. Xue, No. 18-122, 2020 WL 2307339, at *2 n.4 (E.D. Pa.

May 8, 2020); United States v. Stevens, No. 19-350-02, 2020 WL 1888968, at *2 (E.D. Pa. Apr.




                                                  4
           Case 2:17-cr-00305-GEKP Document 60 Filed 05/15/20 Page 5 of 7



    16, 2020). See also COVID-19 Cases, BUREAU OF PRISONS, https://www.bop.gov/coronovirus/

(updated May 7, 2020).

          However, subsequent to the date Mr. Dunlap's motion was first filed, the Bureau of Prisons

has reported to the Court that three of its staff members, the first on April 30, 2020, the second on

May 1 and the third since then, have tested positive for COVID-19. 2                     According to the

Government, 3 one of these employees has not been in the FDC since April 12 and has recovered

from COVID-19. The second staff member "had limited inmate contact." And a third staff

member tested positive, "is recuperating and is no longer attending work."

          As of the date of this Memorandum, to the Court's knowledge no inmate at the FDC has

been reported as having tested positive for COVID-19 or has presented suspected symptoms for

COVID-19.

                                               DISCUSSION

          Mr. Dunlap's motion must, in the first and last instance, be measured against 18 U.S.C.

§ 3143, specifically§ 3143(a)(2) which provides:

                 The judicial officer shall order that a person who has been found
                 guilty of an offense in a case described in subparagraph (A), (B), or
                 (C) of subsection (f)(l) of section 3142 4 and is awaiting imposition
                 or execution of sentence be detained unless-
                 (A) (i)the judicial officer finds there is a substantial likelihood that a
                 motion for acquittal or new trial will be granted; or (ii) an attorney


2
          The Government and Mr. Dunlap agree that the FDC does not conduct testing of detainees.
3
        The Government provided a letter dated May 7, 2020 in response to the Court's request in this case
for updated information or argument from the parties. A copy of that letter was supplied to Mr. Dunlap's
counsel. This letter is factually consistent with a similar status report of the same time period provided to
the Criminal Business Committee of this District. This is the same information reported to the chair of the
Court's Criminal Business Committee on May 11, 2020, a copy of which is attached as Exhibit A to this
Memorandum.

4
       Because Mr. Dunlap pied guilty to distribution of heroin resulting in death, a criminal conviction
punishable by up to life in prison, his conviction is subject to§ 3142(F)(l)(B), thus triggering§ 3143(a)(2).


                                                      5
          Case 2:17-cr-00305-GEKP Document 60 Filed 05/15/20 Page 6 of 7



                 for the Government has recommended that no sentence of
                 imprisonment be imposed on the person; and
                 (B)the judicial officer finds by clear and convincing evidence that the
                 person is not likely to flee or pose a danger to any other person or the
                 community.
        Here, there is no likelihood of either an acquittal, a new trial or a recommendation of a

sentence of no prison time. Under the clear language of§ 3143(a)(2)(A) this ends the permissible

inquiry without addressing what would be the additional necessity for Mr. Dunlap to present clear

and convincing evidence both that (1) he is not likely to flee or (2) pose a danger to the

community. 5

        Presumably, Mr. Dunlap's effort against application of§ 3143(a)(2) is only that COVID-

19 risks have not been "eliminated" at the FDC. The Court declines to entertain such an absolute

standard, especially for a healthy 40-year-old individual confined in a facility that is following the

published protocols that, thus far, have been appropriate enough that no inmates to date have

presented the symptoms of a COVID-19 sufferer.               In so ruling the Court is mindful of the

observation of a panel of the Third Circuit Court of Appeals in United States v. Roeder, No. 20-

1682, _    F. App'x _, 2020 WL 1545872 (3d Cir. Apr. 1, 2020), that "the existence of a

widespread health risk is not, without more, a sufficient reason for every individual subject to a

properly imposed federal sentence" to be released, id. at *3, along with that Court's further

admonition in its footnote 16 that "the existence of some health risk to every federal prisoner as




         The Court notes that even if these were issues for this case-which they are not-this also would '
be a very high obstacle for Mr. Dunlap who has already demonstrated that, whether explained by his
addiction vulnerabilities or not, being on supervision for a drug-related crime did not impede his new
criminal conduct. In addition, the likely long sentence of imprisonment he faces, coupled with the
COVID-19 caused additional impediments to what would certainly need to be heightened supervision in
highly trying times, creates an unacceptable risk of flight. In that regard, the Court also observes that the
record contains no evidence that anyone with whom Mr. Dunlap supposedly would reside if he is released
has acknowledged a willingness to assume the attendant risks and obligations that arise; nor is there any
documented offer of permissible and safe employment for him.


                                                     6
            Case 2:17-cr-00305-GEKP Document 60 Filed 05/15/20 Page 7 of 7



the result of this global pandemic does not, without more, provide the sole basis for granting release

to each and every prisoner within our Circuit," id. at*3 n. 16. And further:

                While the COVID-19 pandemic has given rise to exceptional and
                exigent circumstances that require the prompt attention of the courts,
                it is imperative that they continue to carefully and impartially imply
                the proper legal standards that govern each individual's particular
                request for relief.
Id. at *3

        Like the court of appeals, of course, this Court also recognizes the enormity of the COVID-

19 pandemic. But, the Court also accepts the further guidance of the court of appeals in United

States v. Raia, No. 20-1033, _ F.3d _, 2020 'NL 1647922 (3d Cir. Apr. 2, 2020):

                We do not mean to minimize the risk that COVID-19 poses in the
                federal prison system, particularly for inmates [with health risks].
                But the mere existence of COVID-19 in society and the possibility
                it might spread to a particular prison alone cannot independently
                justify ... release, especially considering BOP's statutory role, and
                its extensive and professional efforts to curtail the virus's spread.

Id. at *2. See also United States v. Nikparvar-Fard, No. 18-101-1 (E.D. Pa. Apr. 20, 2020).

        In light of these considerations, Mr. Dunlap's argument that he personally should be

released until the COVID-19 risks "have been eliminated" at the FDC cannot be successful.

                                           CONCLUSION

        For the foregoing reasons, the Court denies Mr. Dunlap's motion for pre-sentencing

release. An appropriate order follows.




                                                      UNITED STATES DISTRICT JUDGE




                                                  7
